               Case 20-12913-PDR        Doc 41    Filed 07/10/20    Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov

In re:
                                                                                    Chapter 13
                                                                 Case No.: 0:20-bk-12913-PGH
MANUEL VAZQUEZTELL, JR.,

      Debtor.
_______________________________/

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 10, 2020, a conformed copy of Re- Notice of

Hearing (Re: 30 Motion for Relief from Stay [Consent for the 30 day Waiver] [Fee Amount

$181] Filed by Creditor U.S. Bank Trust National Association, as Trustee of the Igloo Series III

Trust) Chapter 13 Hearing scheduled for 08/03/2020 at 01:00 PM by TELEPHONE. To

participate call Court Solutions (917) 746-7476 [D.E. 36] was served upon all counsel of record

via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

authorized manner for those counsel or parties who are not authorized to receive electronically

Notices of Electronic Filing.

                                                   Respectfully submitted,

                                                   GHIDOTTI ǀ BERGER, LLP
                                                   Attorneys for Secured Creditor
                                                   1031 North Miami Beach Blvd.
                                                   North Miami Beach, FL 33162
                                                   Telephone: (305) 501.2808
                                                   Facsimile: (954) 780.5578

                                                   By:     /s/ Christophal Hellewell
                                                           Christophal Hellewell, Esq.
                                                           Florida Bar No. 0114230
                                                           bknotifications@ghidottiberger.com
               Case 20-12913-PDR        Doc 41       Filed 07/10/20   Page 2 of 2

                                                                  Case No.: 0:20-bk-12913-PGH

               CERTIFICATE PURSUANT TO LOCAL RULE 9011-4 (B)(1)

       I certify that I am admitted to the Bar of the United States District Court for the Southern

District of Florida and I am in compliance with the additional qualifications to practice in this

court as set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE

       On July 10, 2020, a copy of the foregoing document described as Motion for Relief From

Stay was served upon the following individuals by electronic means through the Court’s ECF

program:


DEBTOR(S) COUNSEL(S)

Renzo Bosoni            rbosoni@firstlegalpa.com, sburshteyn@firstlegalpa.com
Simona Burshteyn        Sburshteyn@firstlegalpa.com, tfowler@firstlegalpa.com

TRUSTEE/TRUSTEE(S) COUNSEL(S)

Robin R Weiner          ecf@ch13weiner.com, ecf2@ch13weiner.com
U.S. Trustee            USTPRegion21.MM.ECF@usdoj.gov

       On July 10, 2020, a copy of the foregoing document described as Motion for Relief From

Stay was served upon the following individuals by depositing true copies thereof in the United

States mail at North Miami Beach, FL enclosed in a sealed envelope, with postage paid,

addressed as follows:


Debtor
Manuel Vazqueztell, Jr.
6134 SW 34th Street
Miramar, FL 33023

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


                                                            By: /s/ Christophal Hellewell
                                                                   Christophal Hellewell, Esq.


                                               -2-
